Citation Nr: 0704860	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-10 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain prior to January 22, 2004.

2.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain, effective January 22, 2004.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1989 through 
October 1996.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


FINDINGS OF FACT

1.  For the period prior to January 22, 2004, the veteran's 
lumbosacral strain was predominately manifested by 
characteristic pain on motion, forward flexion of 95 degrees, 
normal gait, and normal posture.

3.  Effective January 22, 2004, the veteran's lumbosacral 
strain was predominately manifested by range of motion 
affected by pain, forward flexion of 60 degrees with pain, 
normal gait, and normal spinal contour.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
lumbosacral strain, prior to January 24, 2004, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002); 38 C.F.R. §§  
3.159, 4.126, 4.71a, Diagnostic Code 5237 (2006).

2.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain, from effective January 24, 2004, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§  3.159, 4.126, 4.71a, Diagnostic Code 
5237 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate her claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate her claim for an increased rating, she was not 
provided with the notice of the type of evidence necessary to 
establish an effective date for the disability on appeal 
until March 2006.  Despite the untimely notice provided to 
the veteran concerning this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
the final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for an increase.  Thus, any question as to the 
appropriate effective date to be assigned is rendered moot.

Following the June 2002 notice letter, the RO granted service 
connection for lumbosacral strain.  At the time, the RO 
assigned a disability rating and an effective date.  As set 
forth in Dingess, "[i]n cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated - it has been proven."  The 
Court further held in Dingess that when a claim has been 
proven, the purpose of section 5103(a) has been satisfied and 
notice under its provision is no longer applicable.  Because 
the veteran's claim pertaining to lumbosacral strain has been 
granted, i.e., proven, and she was assigned an initial 
disability rating and an initial effective date, section 
5103(a) notice is no longer applicable.  As a result, even if 
there was a notice error with respect to the duty to notify 
that occurred prior to the award of service connection and 
the assignment of a disability rating and effective date, 
because the claim has already been proven, and the purpose of 
5103(a) has been satisfied, the error was nonprejudicial.

Furthermore, the Board observes that after the veteran filed 
her notice of disagreement, she was informed of what was 
needed to substantiate the claim for a higher rating by way 
of a statement of the case and supplemental statements of the 
case.  
 
The Board further notes that the veteran's service medical 
records and private medical records have been obtained.  The 
veteran was also provided with two VA examination of the 
lumbar spine.  Additionally, the veteran submitted statements 
regarding her condition.  The veteran has not identified any 
further evidence with respect to her claim, and the Board is 
similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.




Legal Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder. 38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2006).  

Where entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
entitlement to a higher initial evaluation assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1994).  

During the pendency of this appeal, the criteria for 
evaluating spine disabilities were amended, effective 
September 23, 2002 and effective September 26, 2003.  The 
June 2004 SOC informed the veteran of the amended criteria

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.  However, the 
Federal Circuit overruled Karnas to the extent that it 
indicated that retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Therefore, the amendments to the regulations at issue in the 
present case cannot be construed to have retroactive effect 
unless their language requires this result.  See Kuzma, 341 
F.3d at 1328 (citing Landgraf v. USI Film Prods., 511 U.S. 
244 (1994)).  Here, there is no such language in the 
amendments.  

In view of the foregoing, the Board has considered whether an 
increased evaluation may be warranted under either the old or 
revised schedular criteria for rating disabilities of the 
spine.  The Board recognizes, however, that application of 
the newer regulations can be no earlier than the effective 
date of the change.  

The Criteria for Evaluating Spine Disabilities Effective 
Prior to September 23, 2002

Prior to September 23, 2002, Diagnostic Code 5292 provided a 
40 percent rating for severe limitation of motion of the 
lumbar spine, a 20 percent rating for moderate limitation of 
motion, and a 10 percent rating for slight limitation of 
motion. 

Diagnostic Code 5293 provided that intervertebral disc 
syndrome is to be evaluated (pre-operatively or post-
operatively) either on the total duration of incapacitating 
episodes over the past 12 months or by combining under § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 60 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  A 40 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the last 12 months.  A 20 percent rating is warranted 
with incapacitating episodes having a total duration of at 
least two week but less than four weeks during the past 12 
months.  A 10 percent rating is warranted with incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.

Several notes follow Diagnostic Code 5293.  Note (1) states 
that for purpose of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurological signs and symptoms resulting from 
intervertebral disc syndrome that are present consistently or 
nearly so.

Note (2) states that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate diagnostic code 
or codes.  Evaluate neurologic disabilities separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.

Note (3) states that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

Diagnostic Code 5295 provided a 40 percent rating for severe 
lumbosacral strain; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritis changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent rating is warranted with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  A 10 percent 
rating is warranted with characteristic pain on motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

The Criteria for Evaluating Spine Disabilities Effective 
September 26, 2003

On September 26, 2003, the General Rating Formula for 
Diseases and Injury of the Spine became effective.  Under 
Diagnostic Codes 5235-5243, a 40 percent disability rating is 
assigned where there is evidence of forward flexion of the 
thoracolumbar to 30 degrees or less, or favorable ankylosis 
of the entire thoracolumbar spine.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 10 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent of more of the height.

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.


History 

In an August 2003 rating decision, the RO granted service 
connection for a lumbosacral strain and assigned a rating of 
10 percent, effective March 22, 2002 (the date of the claim).  
The veteran submitted a notice of disagreement with the 
initial rating in January 2004.  In a statement of the case 
and a rating decision, both dated June 2004, the RO continued 
the 10 percent rating for the period of March 22, 2002 
through January 22, 2004, and granted the veteran a rating of 
20 percent, effective January 22, 2004.

The veteran was afforded a VA examination of the spine in 
September 2002.  The veteran reported low back pain present 
for 50 percent of the time that flares up with sitting or 
standing for a time.  The veteran treated the pain with 
Motrin.  She complained of painful movement, as well as 
stiffness in the morning and after lying down for prolonged 
periods of time.  Upon examination, the veteran walked with a 
normal pattern gait.  No postural abnormalities or 
deformities such as kyphosis or scoliosis were present.  
There was no spasm of paravertebral muscles in the lumbar 
region.  There was tenderness to percussion over the lumbar 
spine.  The lumbar spine had forward flexion to 95 degrees, 
extension to 30 degrees, left lateral flexion to 30 degrees, 
right lateral flexion to 30 degrees, rotation to the left of 
35 degrees and rotation to the right of 35 degrees.  
Movements of the lumbar spine were performed slowly with some 
guarding, especially on lateral flexion to either side.  
Repetitive movements could not be performed adequately.  X-
rays of the lumbar spine were normal.  The examiner provided 
a diagnosis of recurrent lumbosacral strain.  

X-rays of the lumbosacral spine, performed in October 2002, 
noted no evidence of malalingment of the dynamic lateral 
projections, but noted questionable dextroscoliosis that may 
be positional.  

Physical therapy treatment notes from Kaiser Permanente, 
dated November through December 2002, noted no obvious 
postural deviations, lumbosacral range of motion forward, 
back, and side bending, rotation did not increase pain, but 
during back bending, the veteran complained of feeling a 
"knot" in the mid L-spine level R.  

A December 2002 report of medical necessity from the 
veteran's private chiropractor noted complaints of low back 
pain since 1991, which was aggravated by periods of prolonged 
standing or sitting.  The veteran denied any radiation of 
pain into her lower extremities of difficulties or 
incontinence with bowel or bladder activity.  Examination 
revealed motor strength in the lower extremities was intact 
with all myotomes graded 5/5 bilaterally.  Lumbar orthopedic 
examination revealed positive Milgrams test and positive 
Yeoman's test on the right for involvement of the sacroiliac 
joint.  Gillett's test for a flexion fixation of the right 
sacroiliac joint was also positive.  There was palpable 
hypertonicity in the right lumbosacral erectors and 
tenderness noted over the right sacroiliac joint.  Motion 
palpation revealed decreased coupling at L3 through L5 with 
right lateral flexion.  The chiropractor provided a diagnosis 
of pelvic intersegmental joint dysfunctions attended by 
lumbosacral facet syndromes and myofascitis.  

A subsequent chiropractic examination dated March 2003, noted 
positive Kemp's test, bilaterally with contralateral pain 
when the exam was performed to the left and ipsilateal pain 
when the exam was performed to the right.  There was palpable 
hypertenocity and tenderness in the thoracolumbar 
paravertebral musculature extending into the quadratus 
lumborum.  Gillett's test was positive on the right, and 
straight leg raising was essentially normal with the 
exception of some localized pain over the right sacroiliac 
joint at 75 degrees of flexion.

A January 22, 2004 report of medical necessity from the 
veteran's chiropractor noted lumbar flexion to 60 degrees 
with pain, extension to 25 degrees with pain, left rotation 
to 25 degrees, right rotation to 20 degrees, left lateral 
flexion to 15 degrees with pain, and right lateral flexion to 
20 degrees with pain.  Gross neurological testing revealed 
that patellar and Achilles deep tendon reflexes were 
symmetric.  Motor strength and vibratory sensation testing 
revealed lower extremities were intact.  Hyperesthesia was 
noted over the S1 dermatomal distribution on the left.  
Straight leg raising produced radiating pain to the posterior 
thigh at 65 degrees of left hip flexion.  Braggards's test 
was positive on the left, and Kemps test was positive 
bilaterally.  Spasms were present in the lumbosacral 
paravertebral musculature.  

Treatment record from Kaiser Permanente dated February 2004, 
noted complaints of low back pain with pain radiating into 
the left leg beginning two weeks prior to the examination.  
There was no tenderness over the spine, and pain was absent 
on straight leg raising.  Motor strength and reflexes were 
normal.  The physician provided a diagnosis of lumbar 
radiculopathy in an L5 pattern.

A MRI of the lumbar spine preformed in March 2004 showed a 
normal study and noted no significant disc bulge, focal or 
lateralizing disc extrusion at any level.  The discs were 
symmetrical in contour and signal.  The conus and cauda 
equine were normal and there was no evidence of central canal 
or lateral recess stenosis.  Lumbar lordosis, alignment, 
vertebral body height and marrow signal were normal.  There 
were no paraspinal masses.  

The veteran was afforded another VA examination of the lumbar 
spine in December 2004.  The veteran reported constant pain 
in the lower back, radiating to both legs that is aching and 
sharp in nature.  The veteran reported that the pain came on 
by itself, and was relieved with rest, Motrin, heating pad, 
and ice.  Examination revealed normal posture and gait.  
There was tenderness on the right side.  Straight leg raising 
was positive on the right side and negative on the left.  
Flexion was to 80 degrees, extension was to 25 degrees, right 
lateral was to 25 degrees, left lateral was to 25 degrees, 
right rotation was to 25 degrees and left rotation was to 25 
degrees.  Range of motion was affected by pain but not by 
fatigue, weakness, lack of endurance, or incoordination.  
There was no ankylosis.  Neurological testing revealed motor 
function and sensory function to be normal.  X-rays showed no 
evidence of fracture, but a minimal facet hypertrophy at the 
L5 level.  The examiner noted intervertebral disk syndrome in 
the lumbar spine, and provided a diagnosis of lumbosacral 
strain.

The veteran also submitted statements concerning her 
condition.  She stated she had constant, daily pain that was 
continuously increasing.  The veteran also reported that her 
back pain caused her to be switched to a new, downgraded, 
position at her job.


Analysis

For the period of March 22, 2002 through September 26, 2003, 
the veteran was assigned a rating of 10 percent for 
lumbosacral strain.  A September 2002 VA examination showed 
complaints of pain on movement, and a normal gait.  There 
were no postural abnormalities or deformities.  There was no 
spasm of the paravertebral muscles.  On range of motion 
testing, the veteran had forwarded flexion of 95 degrees.  
There was guarding of the lumbar spine during movement.  An 
evaluation performed by a private chiropractor in December 
2002 noted positive Milgrams test and Yeoman's test for the 
right side and positive Gillett's for a flexion fixation of 
the right sacroiliac joint.  An evaluation by the 
chiropractor in March 2003 noted positive Kemp's test 
bilaterally, and palpable hypertenocity and tenderness in the 
thoracolumbar paravertebral musculature extending to the 
quadratus lumborum.  Gillets was positive on the right, and 
straight leg testing was essentially normal with the 
exception of some localized pain over the right sacroiliac 
joint with 75 degrees of flexion.  An x-ray showed a normal 
spine with no evidence of misalignment of the dynamic lateral 
projections.  There is no evidence of muscle spasm on extreme 
forward bending, or unilateral loss of lateral spine motion 
in the standing position.  Therefore a higher rating of 20 
percent for this period is not warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  

Additionally, the lumbar spine had forward flexion to 95 
degrees, extension to 30 degrees, left lateral flexion to 30 
degrees, right lateral flexion to 30 degrees, rotation to the 
left of 35 degrees and rotation to the right of 35 degrees.  
While the veteran has some slight loss of range of motion in 
right and left lateral flexion, and in extension, the 
veteran's limitation of motion does not rise to the overall 
level of moderate limitation of motion.  Additionally, there 
is no objective evidence that pain on use of the joint 
results in limitation of motion to a degree which would 
support a higher rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Therefore a higher rating of 
20 percent for this period is not warranted under Diagnostic 
Code 5292.

Further, a higher 20 percent rating for the period prior to 
January 22, 2004, is not warranted under Diagnostic Code 
5293.  When treated in December 2002, the veteran denied any 
radiation of pain in her lower extremities or incontinence 
with bowel or bladder activity.  Examination revealed that 
her motor strength in the lower extremities was intact.  
These findings do not show intervertebral disc syndrome.  
Additionally, these findings do not show any objective 
neurological findings.  Thus, a higher rating based on 
neurological findings or findings of intervertebral disc 
syndrome is not warranted.

The Board notes that no medical evidence has been submitted 
for the period of September 26, 2003 through January 22, 
2004.  Therefore there is no basis to provide a higher rating 
for this period under any applicable diagnostic codes.

The veteran is rated at 20 percent from January 22, 2004.  An 
evaluation by the private chiropractor, dated January 22, 
2004, showed flexion of 60 degrees with pain.  The December 
2004 VA examination revealed that the veteran had a normal 
posture and gait.  There was tenderness on the right side.  
Flexion was to 80 degrees, extension was to 25 degrees, right 
and left lateral was to 25 degrees, and right and left 
rotation was to 25 degrees.  Range of motion was affected by 
pain but not by fatigue, weakness, lack of endurance, or 
incoordination.  There was no ankylosis present.  

A higher rating of 40 percent for limitation of motion under 
the old regulations is not warranted, as the veteran's 
limitation of motion has not been shown to be severe, even 
when taking into consideration painful motion.  See 
Diagnostic Code 5292 (2002).  Additionally, a higher rating 
of 40 percent is not warranted under the old regulations for 
lumbosacral strain, as there is no evidence of severe 
lumbosacral strain; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritis changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  See Diagnostic Code 5295 (2002).  Finally, 
even taking into consideration pain, a higher rating of 40 
percent under the new regulations is not warranted as there 
is no evidence of forward flexion of the thoracolumbar spine 
of 30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  See Diagnostic Code 5237 (2006).  

As there is no evidence of any incapacitating episodes, a 
rating in excess of 20 percent for this period is not 
warranted under either the old Diagnostic Code 5293 (2002), 
or the new Diagnostic Code 5243 (2006) based on 
intervertebral disc syndrome with incapacitating episodes.  

However, the Board will also consider whether a higher rating 
is warranted under Diagnostic Code 5293 (2002) when 
neurological and orthopedic manifestations are separately 
evaluated and combined.  As stated above, the veteran had 
moderate limitation of motion with flexion of 60 degrees with 
pain in January 2004.  The December VA examination showed 
flexion was to 80 degrees, extension was to 25 degrees, right 
and left lateral was to 25 degrees, and right and left 
rotation was to 25 degrees with range of motion was affected 
by pain but not by fatigue, weakness, lack of endurance, or 
incoordination.  While the veteran's moderate orthopedic 
manifestations warrant a 20 percent rating, the neurological 
manifestations do not warrant a compensable rating under 
38 C.F.R. § 4.124a, Diagnostic Code 8520 for incomplete 
paralysis of the sciatic nerve.  Neurological testing 
performed by the private chiropractor in January 2004, 
revealed patellar and Achilles deep tendon reflexes to be 
symmetric with motor strength and vibratory sensation of the 
lower extremities being intact.  Hyperesthesia was noted over 
the SI dermatomal distribution on the left, and straight leg 
raising produced radiating pain to the posterior thigh at 65 
degrees of hip flexion.  Treatment records dated February 
2004 noted complaints of pain radiating to the left leg.  The 
physician provided a diagnosis of lumbar radiculopathy in an 
L5 pattern.  An MRI performed in March 2004 showed a normal 
study, and noted no significant disc bulge, focal or 
lateralizing disc extrusion at any level.  The MRI also 
showed the discs to be symmetrical in contour and signal, 
conus and acuda equine were normal and there was no evidence 
of central canal or lateral recess stenosis.  Neurological 
testing conducted during the December 2004 VA examination 
revealed motor function and sensory function to be normal.  
However, the examiner noted intervertebral disc syndrome and 
provided a diagnosis of lumbosacral strain.  

While there were some positive neurological findings, 
including complaints of radiating pain and some 
hyperesthesia, motor strength and sensation of the lower 
extremities were shown to be intact.  Additionally, the March 
2004 MRI showed a normal study.  Therefore, as there is no 
evidence of slight, incomplete paralysis of the sciatic 
nerve, a compensable rating would not be warranted.  Thus, 
combining the veteran's 20 percent evaluation for her 
orthopedic manifestations with a noncompensable rating for 
the neurological manifestations, a rating in excess of 20 
percent under Diagnostic Code 5293 (2002), is not warranted.  

Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for increase; the benefit of the doubt doctrine is 
inapplicable, and the claims for an increase prior to January 
22, 2004 must be denied.  38 U.S.C.A. § 5107(b0; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Additionally, for the period of January 22, 2004 forward, the 
Board must find that the preponderance of the evidence is 
against the claim for increase; the benefit of the doubt 
doctrine is inapplicable, and the claims for an increase from 
January 22, 2004 must be denied.  38 U.S.C.A. § 5107(b0; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for lumbosacral strain prior 
to January 22, 2004, is denied.

A rating in excess of 20 percent for lumbosacral strain, 
effective January 22, 2004, is denied.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


